The present application, filed on or after March 16, 2013, is being examined under first to invent provisions of the AIA .
DETAILED ACTION
This Action is in response to communications filed 9/30/2022.
Claims 25-27 are new.
Claims 1-27 are pending. 
Claims 1-27 are rejected.
Response to Arguments
Applicant`s arguments filed September 30, 2022 have been fully considered but they are not persuasive.
As per the 103 rejection of claims 1, 9 and 17, Applicant argued Jin in view of Kodama and Ko fails to disclose or suggest the feature of "determining whether a data volume of the first type data in the buffer memory reaches a first threshold, and determining whether a data volume of the second type data in the buffer memory reaches a second threshold, wherein the first threshold is less than the second threshold; and in a second state that the data volume of the first type data in the buffer memory does not reach the first threshold and the data volume of the second type data in the buffer memory reaches the second threshold, storing the first type data in the buffer memory into the rewritable non-volatile memory module"; where applicant argued that Jin fails to disclose or suggest two different thresholds (i.e., the first threshold and the second threshold of claim 1) being used for comparison with different types of data (i.e., the first type data and the second type data of claim 1), respectively, which can be reflected by the feature of "determining whether a data volume of the first type data in the buffer memory reaches a first threshold, and determining whether a data volume of the second type data in the buffer memory reaches a second threshold, wherein the first threshold is less than the second threshold" as recited in the amended claim 1, and Ko cannot cure the deficiencies of Jin. 
Applicant further argued that Ko teaches to store the data including the first-type data and second-type data into one physical program unit set with one single limitation being that a size of the first-type data needs to be smaller than a data size threshold, and whether a size of the second-type data exceeds the data size threshold is not particularly limited. The applicant respectfully submits that the teaching of Ko (particularly the description of "whether a size of the second-type data exceeds the data size threshold is not particularly limited", see paragraph 0053 of Ko) is clearly different from the feature of "determining whether a data volume of the first type data in the buffer memory reaches a first threshold, and determining whether a data volume of the second type data in the buffer memory reaches a second threshold, wherein the first threshold is less than the second threshold".
However, Jin teaches where the in the case where data is written to the nonvolatile memory 5 according to the TLC mode of writing and the page size of the nonvolatile memory 5 is 4 clusters (=16 KB), the unit of writing may be, for example, 12 clusters (=4 clusters.times.3 pages), When writing data into the certain block in the SLC mode, only data corresponding to one page is written into memory cell transistors connected to the same word line and belonging to the same string unit. This block is called an SLC block or a pseudo SLC (pSLC) block. The size of the writing unit applied to the pSLC block is the size corresponding to one page written to the memory cell transistor group connected to the same word line and belonging to the same string unit (Paragraphs 0023, 0038, 0060-0063 and 0074; FIGs. 1, 3, 4 and 5 and related text), where Jin teaches two different thresholds (i.e., the 12 clusters (=4 clusters.times.3 pages) and the one page threshold of claim 1) being used for comparison with different types of data (i.e., the first type data, TLC and the second type data(SLC). Further, the non-volatilization process shifts to a write processing of write data (D21, D22) corresponding to the write command W2. The size of the write data (D21, D22) corresponding to the write command W2 is, for example, 1 page+α (α<1 page). Therefore, the write data (D21, D22) is fractional data because the size of the write data (D21, D22) is less than the unit of writing (which is 3 pages). Following the write command W2, the host 2 issues flush command F2 when the write data (D21, D22) is stored in the write buffer 42. In this case, the entire write data (D21, D22) is a target of the non-volatilization process (flush target) but is fractional data that does not satisfy the unit size of writing, wherein the non-volatilization process is based on the size of the data meeting predefined criteria to correspond to the claimed limitation.
With regards to Ko, Ko teaches where Ko teaches where the memory management circuit 1043 may receive the plurality of data corresponding to the plurality of write commands and temporarily store the plurality of data in the buffer memory 1047. In which, the plurality of data include one first-type data and at least one second-type data, a size of the first-type data need to be smaller than a data size threshold (e.g., 16 KB, but the invention is not limited thereto), and whether a size of the second-type data exceeds the data size threshold is not particularly limited. Once it is determined that the plurality of data are complied with a predetermined condition, the memory management circuit 1043 may program the first-type data and at least one part of the at least one second-type data temporarily stored in the buffer memory 1047 into a physical program unit set in the rewritable non-volatile memory module 106 at the same time, where the memory management circuit determines the size of each of the first-type data and the second-type data and compare it to predetermined threshold values, where it will be obvious to one of ordinary skill in the art to utilize the first threshold and the second threshold based on the first and the second type of data where the first threshold is less than the second threshold to correspond to the claimed limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-5, 7, 8-12, 14-20, and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US PGPUB 2020/0301612 hereinafter referred to as Jin), in view of Kodama (US PGPUB 2018/0276114 hereinafter referred to as Kodama), and further in view of Ko (US PGPUB 2014/0140142 hereinafter referred to as Ko).
As per independent claim 1, Jin discloses a memory control method for a memory storage device, wherein the memory storage device comprises a buffer memory and a rewritable non-volatile memory module [(Paragraphs 0023, 0038, 0060-0063 and 0074; FIGs. 1, 3, 4 and 5 and related text) wherein Jin teaches where a memory system 3 is, for example, a storage device configured to write data to the nonvolatile memory and read data from the nonvolatile memory, controller 4 includes a host interface (host I/F) 41, a write buffer 42, a NAND interface (NAND I/F) 43, a write buffer processing circuit 44, a non-volatilization process controller 45, a first NAND write processing circuit for fractional data, a second NAND write processing circuit 47 for non-fractional data, and the like to correspond to the claimed limitation], and the memory control method comprises: temporarily storing first type data into a first storage space in the buffer memory, wherein the first type data is preset to be stored into the rewritable non-volatile memory module based on a first programming mode [(Paragraphs 0023, 0038, 0060-0063 and 0074; FIGs. 1, 3, 4 and 5 and related text) wherein Jin teaches where the memory cells of the nonvolatile memory 5 may be programmed according to a single level cell (SLC) mode, as a result of which 1 bit data is stored per memory cell. Alternatively, the memory cells of the nonvolatile memory 5 may be programmed according to a multi-level (MLC) mode, as a result of which 2-bit data is stored per memory cell, a triple-level (TLC) mode, as a result of which 3-bit data is stored per memory cell, or a quad level (QLC) mode, as a result of which 4-bit data is stored per memory cell, wherein when writing data into the certain block in the SLC mode, only data corresponding to one page is written into memory cell transistors connected to the same word line and belonging to the same string unit. This block is called an SLC block or a pseudo SLC (pSLC) block, where the pSLC block, the data may be written in units smaller than the page size. In the pSLC block, the fractional data (D14) is written in SLC mode into a part of the memory cell transistor group connected to the word line WLy and belonging to the string unit SU0 to correspond to the claimed limitation]; in a first state that the first type data is stored in the buffer memory, temporarily storing second type data into a second storage space in the buffer memory, wherein the second type data is preset to be stored into the rewritable non-volatile memory module based on a second programming mode [(Paragraphs 0023, 0038, 0060-0063 and 0074; FIGs. 1, 3, 4 and 5 and related text) wherein Jin teaches where the memory cells of the nonvolatile memory 5 may be programmed according to a single level cell (SLC) mode, as a result of which 1 bit data is stored per memory cell. Alternatively, the memory cells of the nonvolatile memory 5 may be programmed according to a multi-level (MLC) mode, as a result of which 2-bit data is stored per memory cell, a triple-level (TLC) mode, as a result of which 3-bit data is stored per memory cell, or a quad level (QLC) mode, as a result of which 4-bit data is stored per memory cell. Furthermore, the memory cells of the nonvolatile memory 5 may be programmed according to a combination of the modes described above; Further, Fig. 5, it is assumed that the memory system 3 receives commands in the order of write command W1, flush command F1, write command W2, flush command F2, write command W3, and flush command F3. Write data (D11 to D14) corresponding to the write command W1 has a size slightly larger than the unit of writing (i.e. 3 pages of data) to the TLC NAND flash memory. The flush command F1 is issued by the host 2 following the write command W1. In the write buffer 42, write data (D11 to D14) are stored. In this case, the entire write data (D11 to D14) including a fractional data (for example, herein D14) is a target (i.e. flush target) of the non-volatilization process to be written into the TLC NAND flash memory to correspond to the claimed limitation], and the first programming mode is different from the second programming mode [(Paragraphs 0023, 0038, 0060-0063 and 0074; FIGs. 1, 3, 4 and 5 and related text) wherein Jin teaches where the memory cells of the nonvolatile memory 5 may be programmed according to a single level cell (SLC) mode, as a result of which 1 bit data is stored per memory cell. Alternatively, the memory cells of the nonvolatile memory 5 may be programmed according to a multi-level (MLC) mode, as a result of which 2-bit data is stored per memory cell, a triple-level (TLC) mode, as a result of which 3-bit data is stored per memory cell, or a quad level (QLC) mode, as a result of which 4-bit data is stored per memory cell].  
Jin does not appear to explicitly disclose determining, based on a first logical unit, that the first type data should be stored by a first programming mode; and determining, based on a second logical unit, that the second type data should be stored by a second programming mode.
However, Kodama discloses determining, based on a first logical unit, that the first type data should be stored by a first programming mode; and determining, based on a second logical unit, that the second type data should be stored by a second programming mode [(Paragraphs 0022, 0038 and 0289; FIG. 2) where Kodama teaches where the management information includes a logical-to-physical conversion table 6, also referred to as a L2P conversion table 6, as an address conversion table, LBA segment mode information 7 (also referred to as mode management information), block management information (not specifically illustrated), and the like. Registered in the L2P conversion table 6 is mapping data indicating a correspondence relationship between a logical address used by the host 1 and a physical address of the NAND 10. As the logical address, for example, Logical Block Addressing (LBA) is used. The physical address indicates a storage position in the NAND 10 at which data is stored. Included in the LBA segment mode information 7 is cluster mode information for identifying whether each LBA segment is to be managed in a large cluster mode or in a normal cluster mode. In other words, a correspondence relationship between an LBA segment, as a unit of logical address management, and the cluster mode information is managed with the LBA segment mode information 7; where the logical address space of the NAND 10 is managed by a cluster mode on a per-LBA sector basis. That is, the cluster mode information for identifying whether each LBA sector is managed in the LC mode or in the NC mode is stored in the LBA segment mode information 7. In this manner, the use of a larger cluster can provide a reduction in a size of the L2P conversion table, and the use of a normal cluster with compression maintains the efficiency of page usage of the NAND 10, where it will be obvious for the LBA management of Kodama that is used to determine the cluster mode  to correspond to the claimed limitation].
Jin and Kodama are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Jin and Kodama before him or her, to modify the memory control method of Jin to include the LBA segments (logical units) of Kodama to be used to determine that the first type data should be stored into the rewritable non-volatile memory module by a first/second programming mode because it will provide improved storage performance.
The motivation for doing so would be to provide [“reduces of the size of a logical-to-physical conversion table and thereby improves the efficiency of a nonvolatile memory” (Paragraphs 0014 by Kodama)].
Jin does not appear to explicitly disclose determining whether a data volume of the first type data in the buffer memory reaches a first threshold, and determining whether a data volume of the second type data in the buffer memory reaches a second threshold, wherein the first threshold is less than the second threshold.
However, Ko discloses determining whether a data volume of the first type data in the buffer memory reaches a first threshold, and determining whether a data volume of the second type data in the buffer memory reaches a second threshold, wherein the first threshold is less than the second threshold [(Paragraphs 0011, 0053 and 0065; FIG. 2) where Ko teaches where the memory management circuit 1043 may receive the plurality of data corresponding to the plurality of write commands and temporarily store the plurality of data in the buffer memory 1047. In which, the plurality of data include one first-type data and at least one second-type data, a size of the first-type data need to be smaller than a data size threshold (e.g., 16 KB, but the invention is not limited thereto), and whether a size of the second-type data exceeds the data size threshold is not particularly limited. Once it is determined that the plurality of data are complied with a predetermined condition, the memory management circuit 1043 may program the first-type data and at least one part of the at least one second-type data temporarily stored in the buffer memory 1047 into a physical program unit set in the rewritable non-volatile memory module 106 at the same time. The physical program unit set has n physical program units and n is a positive integer. That is, the physical program unit set may include one physical program unit or a plurality of physical program units. Meanwhile, the memory management circuit 1043 may obtain writing statuses of the first-type data and the at least one part of the at least one second-type data being programmed into the rewritable non-volatile memory module 106, where the memory management circuit determines the size of each of the first-type data and the second-type data and compare it to predetermined threshold values, where it will be obvious to one of ordinary skill in the art to utilize the first threshold and the second threshold of Jin where the first threshold is less than the second threshold of Jin to correspond to the claimed limitation].
Jin and Ko are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Jin and Ko before him or her, to modify the memory control method of Jin to include the determining if the first type of data exceeds the first threshold and the second type of data exceeds the second threshold of Jin because it will provide improved storage performance.
The motivation for doing so would be to provide [“increase overall efficiency of the system program process, thereby increasing overall data-writing speed of the system so that the rewritable non-volatile memory module 106 may be utilized more efficiently” (Paragraphs 0064 by Ko)].
Jin further teaches in a second state that a data volume of the first type data in the buffer memory does not reach the first threshold, if a data volume of the second type data in the buffer memory reaches the second threshold, storing the first type data in the buffer memory into the rewritable non-volatile memory module [(Paragraphs 0023, 0035-0038, 0060-0067, 0070 and 0074; FIGs. 1, 3, 4 and 5 and related text) wherein Jin teaches where FIG. 5, it is assumed that the memory system 3 receives commands in the order of write command W1, flush command F1, write command W2, flush command F2, write command W3, and flush command F3. Write data (D11 to D14) corresponding to the write command W1 has a size slightly larger than the unit of writing (i.e. 3 pages of data) to the TLC NAND flash memory. The flush command F1 is issued by the host 2 following the write command W1. In the write buffer 42, write data (D11 to D14) are stored. In this case, the entire write data (D11 to D14) including a fractional data (for example, herein D14) is a target (i.e. flush target) of the non-volatilization process to be written into the TLC NAND flash memory. Three pages of data (D11, D12, and D13) corresponding to the unit of writing are written into a write destination block (TLC block) in the TLC NAND flash memory. Next, fractional data (D14) is temporarily saved to the pSLC block. In the pSLC block, memory cell transistors connected to word line WLy and belonging to string unit SU0 form one page. In the pSLC block, the data may be written in units smaller than the page size. In the pSLC block, the fractional data (D14) is written in SLC mode into a part of the memory cell transistor group connected to the word line WLy and belonging to the string unit SU0], wherein the first threshold is less than the second threshold [(Paragraphs 0023, 0038, 0060-0063 and 0074; FIGs. 1, 3, 4 and 5 and related text) wherein Jin teaches where the in the case where data is written to the nonvolatile memory 5 according to the TLC mode of writing and the page size of the nonvolatile memory 5 is 4 clusters (=16 KB), the unit of writing may be, for example, 12 clusters (=4 clusters.times.3 pages), When writing data into the certain block in the SLC mode, only data corresponding to one page is written into memory cell transistors connected to the same word line and belonging to the same string unit. This block is called an SLC block or a pseudo SLC (pSLC) block. The size of the writing unit applied to the pSLC block is the size corresponding to one page written to the memory cell transistor group connected to the same word line and belonging to the same string unit. Further, the non-volatilization process shifts to a write processing of write data (D21, D22) corresponding to the write command W2. The size of the write data (D21, D22) corresponding to the write command W2 is, for example, 1 page+α (α<1 page). Therefore, the write data (D21, D22) is fractional data because the size of the write data (D21, D22) is less than the unit of writing (which is 3 pages). Following the write command W2, the host 2 issues flush command F2 when the write data (D21, D22) is stored in the write buffer 42. In this case, the entire write data (D21, D22) is a target of the non-volatilization process (flush target) but is fractional data that does not satisfy the unit size of writing, wherein the non-volatilization process is based on the size of the data meeting predefined criteria to correspond to the claimed limitation].
Therefore, it would have been obvious to combine Jin, Kodama and Ko to obtain the invention as specified in the instant claim.
As per claim 2, Jin discloses receiving a write command from a host system, wherein the write command instructs a storing of data belonging to a specific logical unit; and determining whether the data belongs to the first type data or the second type data according to the specific logical unit [(Paragraphs 0023-0025, 0038, 0060-0063 and 0074; FIGs. 1, 3, 4 and 5 and related text) where the write command is a command for requesting the memory system 3 to write data. The write command designates a logical address (e.g., start logical address), a length, a data pointer and the like corresponding to data to be written (write data). The start logical address indicates the first logical address of the logical address range corresponding to the write data, where this inherits the feature of determining the type of data according to the logical unit as claimed. This starting logical address may be expressed by a logical block address (LBA) or may be expressed by a logical cluster address (LCA). The LBA designates an address in the logical address space in a unit of logical blocks such as sectors. The LCA designates an address in the logical address space in a unit of clusters to correspond to the claimed limitation].
As per claim 3, Jin discloses wherein the first programming mode is configured to store P bits into one memory cell in the rewritable non-volatile memory module, and the second programming mode is configured to store Q bits into one memory cell in the rewritable non-volatile memory module, both P and Q are positive integers, and P is not equal to Q [(Paragraphs 0023, 0038, 0060-0063 and 0074; FIGs. 1, 3, 4 and 5 and related text) wherein Jin teaches where the memory cells of the nonvolatile memory 5 may be programmed according to a single level cell (SLC) mode, as a result of which 1 bit data is stored per memory cell. Alternatively, the memory cells of the nonvolatile memory 5 may be programmed according to a multi-level (MLC) mode, as a result of which 2-bit data is stored per memory cell, a triple-level (TLC) mode, as a result of which 3-bit data is stored per memory cell, or a quad level (QLC) mode, as a result of which 4-bit data is stored per memory cell].
As per claim 4, Jin discloses wherein P is less than Q [(Paragraphs 0023, 0038, 0060-0063 and 0074; FIGs. 1, 3, 4 and 5 and related text) wherein Jin teaches where the memory cells of the nonvolatile memory 5 may be programmed according to a single level cell (SLC) mode, as a result of which 1 bit data is stored per memory cell. Alternatively, the memory cells of the nonvolatile memory 5 may be programmed according to a multi-level (MLC) mode, as a result of which 2-bit data is stored per memory cell, a triple-level (TLC) mode, as a result of which 3-bit data is stored per memory cell, or a quad level (QLC) mode, as a result of which 4-bit data is stored per memory cell].
As per claim 5, Jin discloses wherein the first threshold corresponds to a basic write data unit of the rewritable non-volatile memory module [(Paragraphs 0023, 0038, 0060-0063 and 0074; FIGs. 1, 3, 4 and 5 and related text) wherein Jin teaches where FIG. 5, it is assumed that the memory system 3 receives commands in the order of write command W1, flush command F1, write command W2, flush command F2, write command W3, and flush command F3. Write data (D11 to D14) corresponding to the write command W1 has a size slightly larger than the unit of writing (i.e. 3 pages of data) to the TLC NAND flash memory. The flush command F1 is issued by the host 2 following the write command W1. In the write buffer 42, write data (D11 to D14) are stored. In this case, the entire write data (D11 to D14) including a fractional data (for example, herein D14) is a target (i.e. flush target) of the non-volatilization process to be written into the TLC NAND flash memory. Three pages of data (D11, D12, and D13) corresponding to the unit of writing are written into a write destination block (TLC block) in the TLC NAND flash memory. Next, fractional data (D14) is temporarily saved to the pSLC block. In the pSLC block, memory cell transistors connected to word line WLy and belonging to string unit SU0 form one page. In the pSLC block, the data may be written in units smaller than the page size. In the pSLC block, the fractional data (D14) is written in SLC mode into a part of the memory cell transistor group connected to the word line WLy and belonging to the string unit SU0].
As per claim 7, Jin discloses in the state that the data volume of the first type data in the buffer memory does not reach the first threshold, if the data volume of the second type data in the buffer memory does not reach the second threshold, keeping the first type data in the buffer memory without storing the first type data in the buffer memory into the rewritable non-volatile memory module [(Paragraphs 0023, 0038, 0060-0063, 0074 and 0091-0093; FIGs. 1, 3, 4 and 5 and related text) where data stored in the write buffer 42 is fractional data (D14). Therefore, the non-volatilization process controller 45 suspends execution of the non-volatilization process of writing the fractional data (D14) into the nonvolatile memory 5, or execution of the non-volatilization process corresponding to the flush command F1. In this case, neither the process of writing the fractional data (D14) into the TLC NAND flash memory using padding nor the process of saving the fractional data (D14) to the pSLC block is performed. Therefore, the fractional data (D14) is maintained in the write buffer 42. Since the non-volatilization process is performed on a part (D11, D12, and D13) of the write data (D11 to D14) corresponding to the write command W1, actually, non-volatilization process corresponding to the flush command F1 is complete only partially. However, since the non-volatilization process of the fractional data (D14) is suspended, at this time, the non-volatilization process controller 45 does not return a notification of completion of the flush command F1 to the host 2. The non-volatilization process controller 45 suspends the execution of the non-volatilization process corresponding to the flush command F1, and then waits for the total size of the current data in the write buffer 42 to reach the size corresponding to the unit size of writing to TLC NAND flash memory when subsequent write data is received to correspond to the claimed limitation].
As per claim 8, Jin discloses if the data volume of the first type data in the buffer memory reaches the first threshold, storing the first type data in the buffer memory into the rewritable non-volatile memory module [(Paragraphs 0023, 0038, 0060-0063, 0074 and 0103; FIGs. 1, 3, 4 and 5 and related text) wherein Jin teaches when the size of the write data corresponding to the write command W3 is large and the size of the current data to be written is equal to the unit size of writing+.alpha., part of the non-volatilization process of the write data corresponding to the write command W3 is executed, and the execution of the non-volatilization process of the remaining part of the write data (fractional data) is suspended. Therefore, at this time, the non-volatilization process controller 45 returns only a notification of completion of the flush command F1 and a notification of completion of the flush command F2 to the host 2, and does not return a notification of completion of the flush command F3 to the host 2].
As per claim 16, Jin discloses wherein if the data volume of the first type data in the buffer memory reaches the first threshold, the memory control circuit unit is further configured to send another write command sequence to store the first type data in the buffer memory into the rewritable non-volatile memory module [(Paragraphs 0023, 0038, 0060-0063, 0074 and 0135; FIGs. 1, 3, 4 and 5 and related text) wherein Jin teaches when another flush command is received before the total size of the current data reaches the unit size of writing, the controller 2 suspends the execution of the non-volatilization process to write the current data in the write buffer 42 into the nonvolatile memory 5, that is, the non-volatilization process corresponding to this other flush command. Then, when the total size of the current data in the write buffer 42 reaches the unit size of writing, the execution of the non-volatilization process for writing the current data in the write buffer 42 into the non-volatilization memory 5 and processing of returning a notification of completion of these suspended flush commands to the host 2 are executed].
As for claim 25, Jin teaches wherein the step of storing the first type data in the buffer memory into the rewritable non-volatile memory module comprises: in response to that the data volume of the first type data in the buffer memory does not reach the first threshold and the data volume of the second type data in the buffer memory reaches the second threshold, storing the first type data in the buffer memory into the rewritable non-volatile memory module [(Paragraphs 0023, 0035-0038, 0060-0067, 0070 and 0074; FIGs. 1, 3, 4 and 5 and related text) wherein Jin teaches where FIG. 5, it is assumed that the memory system 3 receives commands in the order of write command W1, flush command F1, write command W2, flush command F2, write command W3, and flush command F3. Write data (D11 to D14) corresponding to the write command W1 has a size slightly larger than the unit of writing (i.e. 3 pages of data) to the TLC NAND flash memory. The flush command F1 is issued by the host 2 following the write command W1. In the write buffer 42, write data (D11 to D14) are stored. In this case, the entire write data (D11 to D14) including a fractional data (for example, herein D14) is a target (i.e. flush target) of the non-volatilization process to be written into the TLC NAND flash memory. Three pages of data (D11, D12, and D13) corresponding to the unit of writing are written into a write destination block (TLC block) in the TLC NAND flash memory. Next, fractional data (D14) is temporarily saved to the pSLC block. In the pSLC block, memory cell transistors connected to word line WLy and belonging to string unit SU0 form one page. In the pSLC block, the data may be written in units smaller than the page size. In the pSLC block, the fractional data (D14) is written in SLC mode into a part of the memory cell transistor group connected to the word line WLy and belonging to the string unit SU0], wherein the first threshold is less than the second threshold [(Paragraphs 0023, 0038, 0060-0063 and 0074; FIGs. 1, 3, 4 and 5 and related text) wherein Jin teaches where the in the case where data is written to the nonvolatile memory 5 according to the TLC mode of writing and the page size of the nonvolatile memory 5 is 4 clusters (=16 KB), the unit of writing may be, for example, 12 clusters (=4 clusters.times.3 pages), When writing data into the certain block in the SLC mode, only data corresponding to one page is written into memory cell transistors connected to the same word line and belonging to the same string unit. This block is called an SLC block or a pseudo SLC (pSLC) block. The size of the writing unit applied to the pSLC block is the size corresponding to one page written to the memory cell transistor group connected to the same word line and belonging to the same string unit. Further, the non-volatilization process shifts to a write processing of write data (D21, D22) corresponding to the write command W2. The size of the write data (D21, D22) corresponding to the write command W2 is, for example, 1 page+α (α<1 page). Therefore, the write data (D21, D22) is fractional data because the size of the write data (D21, D22) is less than the unit of writing (which is 3 pages). Following the write command W2, the host 2 issues flush command F2 when the write data (D21, D22) is stored in the write buffer 42. In this case, the entire write data (D21, D22) is a target of the non-volatilization process (flush target) but is fractional data that does not satisfy the unit size of writing, wherein the non-volatilization process is based on the size of the data meeting predefined criteria to correspond to the claimed limitation].
As for independent claims 9 and 17, the applicant is directed to the rejections to claim 1 set forth above, as they are rejected based on the same rationale.
As for claims 10 and 18, the applicant is directed to the rejections to claim 2 set forth above, as they are rejected based on the same rationale.
As for claims 11 and 19, the applicant is directed to the rejections to claim 3 set forth above, as they are rejected based on the same rationale.
As for claims 12 and 20, the applicant is directed to the rejections to claim 4 set forth above, as they are rejected based on the same rationale.
As for claims 14 and 22, the applicant is directed to the rejections to claim 5 set forth above, as they are rejected based on the same rationale.
As for claims 15 and 23, the applicant is directed to the rejections to claim 7 set forth above, as they are rejected based on the same rationale.
As for claims 24, the applicant is directed to the rejections to claim 16 set forth above, as they are rejected based on the same rationale.
As for claims 26 and 27, the applicant is directed to the rejections to claim 25 set forth above, as they are rejected based on the same rationale.
8. Claims 6, 13 and 21 are rejected under 35 U.S.C. 103(a) as being disclosed by Jin/Kodama/Ko, as applied to claims 1, 9 and 17, and further in view of Jung et al.  (US PGPUB 2020/0393995 hereinafter referred to as Jung).
As per dependent claim 6, Jin discloses the system of claim 1.  
Jin does not appear to explicitly disclose determining the second threshold according to a capacity of the buffer memory.
However, Jung discloses determining the second threshold according to a capacity of the buffer memory [(Paragraphs 0172; FIGs. 1 and 6 and their related text) where Moyer teaches where the processor may be configured to control the storage to perform an operation of writing the data buffered in the buffer space of the non-volatile memory during a second time period based on the available capacity of the buffer space being greater than a first threshold and equal to or less than a second threshold and, based on expiry of the second time period, complete the power saving operation for the storage to correspond to the claimed limitation].
Jin and Jung are analogous art because they are from the same field of endeavor of data storage and power management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Jin and Jung before him or her, to modify the system of Jin to include the threshold based on the capacity of the buffer memory of Jung because it will enhance memory writing operations.
The motivation for doing so would be [“protecting against performance degradation of the electronic device and increasing the available capacity of buffer space at a time point desired by a processor of the electronic device in such a way of enabling the processor to set a time point to write data buffered in buffer space into storage space in a high density data storage mode, which allows the processor to check for the information on progress of the writing operation and electric current consumption caused by the writing operation” (Paragraph 0008 by Jung)].
 Therefore, it would have been obvious to combine Jin and Jung to obtain the invention as specified in the instant claim.
As for claims 13 and 21, the applicant is directed to the rejections to claim 6 set forth above, as they are rejected based on the same rationale.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Gebril whose telephone number is (571)270-1857 and email address is mohamed.gebril @uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT. Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135